IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                        AT JACKSON



ARCHIE V. MONTAGUE,                         )
                                            )
       Petitioner,                          ) C. C. A. NO. W1999-01863-CA-R3-PC
                                            )
vs.                                         ) CARROLL COUNTY
                                            )
STATE OF TENNESSEE,                         ) No. 99CR-1356

       Respondent.
                                            )
                                            )                         FILED
                                                                       January 12, 2000
                                          ORDER
                                                                     Cecil Crowson, Jr.
                                                                    Appellate Court Clerk

                This matter is before the Court upon the state’s motion, pursuant to Rule

20, Rules of the Court of Criminal Appeals, to affirm the judgment of the trial court by
order rather than formal opinion. The petitioner was convicted of first degree murder

and was sentenced to life imprisonment. This Court affirmed the conviction and

sentence on appeal. State v. Montague, No. 02C01-9502-CC-00044 (Tenn. Crim. App.

July 26, 1996). The Supreme Court denied permission to appeal on January 27, 1997.
On December 15, 1998, the petitioner filed a pro se petition for post-conviction relief.

Finding that the statute of limitations had expired, the trial court summarily dismissed

the petition.


                Pursuant to T.C.A. § 40-30-202(a), a person in custody under a sentence
of a court of this state must petition for post-conviction relief within one year of the date
of the final action of the highest state appellate court to which an appeal is taken or, if
no appeal is taken, within one year of the date on which judgment became final. The
Post-Conviction Procedure Act provides several limited exceptions to the one-year
statute of limitations, however none of them are applicable to the present case. See §

40-30-202(b). The petition in this case was filed well beyond the applicable statute of
limitations, and is, therefore, untimely. Moreover, T.C.A. § 40-30-206(b) provides that if

it plainly appears from the face of the petition that the petition was filed outside the
statute of limitations, the trial court shall dismiss the petition. The petition in this case

was clearly filed outside the statute of limitations. Accordingly, the post-conviction

court properly dismissed the petition without an evidentiary hearing. The petitioner’s

claim that due process precludes application of the statute of limitations in this case is

without merit. The petitioner acknowledges that he received the Supreme Court’s order

denying permission to appeal before the statute of limitations expired.
              For the reasons stated above, we conclude that the trial court did not err

in dismissing the petitioner’s petition for post-conviction relief. Accordingly, it is hereby
ORDERED that the judgment of the trial court is affirmed in accordance with Rule 20,
Rules of the Court of Criminal Appeals. Since the record reflects that the petitioner is

indigent, costs of this appeal shall be taxed to the state.




                                           ________________________________
                                           DAVID G. HAYES, JUDGE


                                           ________________________________
                                           JOE G. RILEY, JUDGE



                                           ________________________________
                                           JOHN EVERETT WILLIAMS, JUDGE




                                              2